Plaintiff in error, James Ammerman, was convicted at the March, 1913, term of the county court of Pawnee county on a charge of having unlawful possession of intoxicating liquors, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of one hundred and eighty days. There is absolutely no merit in this appeal. The testimony is conclusive as to the guilt of the accused. There are no errors of law justifying a reversal. The judgment of the trial court is, therefore, affirmed.